Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 02/25/2020.
Claims 1-9 are currently pending.
Claims 1, 3-4, 6-7 and 9 are currently amended. 



Allowable Subject Matter
Claims 1-9 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 21-37 are considered allowable since no prior art reference or a combination of prior art references discloses or suggests the combination of limitations including:
“the first BPDU packet is obtained by adding the device identifier and the port identifier to the second BPDU packet, the second BPDU packet is used to compute spanning tree protocol information of the conventional switching device,
 generating, by the target computing apparatus, a feedback packet based on the first BPDU packet, wherein the feedback packet comprises the spanning tree protocol information of the conventional switching device, and carries the port identifier; and 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al (US 20170005919) is pertinent to a controller of SDN that collects the information of traditional switches for constructing the spanning trees. The identification information such as Root ID with respect to BPDU packets can be retrieved for determining the connection status between all the SDNs and the non-SDNs. The information between the network sections can be in combination with the topology information of SDN based on LLDP for resolving the whole topology for the hybrid network system.
 Donald B. Grosser, Jr., (US 8730963 B1) is pertinent to a packet forwarding device that includes an MLAG module associated with the packet processor for determining that the port is inactive, and in response to determining that the port is inactive, performing a convergence operation, wherein the convergence operation includes redirecting, using a redirection filter, the received packet towards an active port associated with the MLAG.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419